Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 1 of 8   PageID 38




            Aesthetic Management Partners, Inc. v. Trina Barr
                             Complaint




                               Exhibit C

           Verified Complaint and Jury Demand
                 filed December 18, 2019
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 2 of 8                  PageID 39




                                                    DATE FILED: December 18, 2019 12:38 PM
                                                    FILING ID: 626107BED8657
 DISTRICT COURT, BOULDER COUNTY,                    CASE NUMBER: 2019CV31216
 COLORADO
 Court Address:
 Boulder County Justice Center
 1777 Sixth Street
 Boulder, Colorado 80306
 _________________________________________
                                                               COURT USE ONLY 
 TRINA BARR,
                                                           ________________________
 Plaintiff
                                                           Case Number:
 vs.

 AESTHETIC MANAGEMENT PARTNERS, INC. a                     Div.:           Ctrm.:
 Tennessee Corporation.

 Defendant
 _________________________________________

 Attorneys for Plaintiff

 Name: Elkus & Sisson, P.C
       7100 E. Belleview Suite 101
       Greenwood Village, Colorado 80111

 Phone No.:      303-567-7981

 Atty. Reg. #:    Reid J. Elkus, #32516
                  Kathryn Sheely, #52182



                      VERIFIED COMPLAINT AND JURY DEMAND


        COMES NOW, the Plaintiff, Trina Barr, by and through her undersigned counsel, Elkus &
Sisson, P.C., and hereby files this Complaint and Jury Demand.



                                              1
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 3 of 8                        PageID 40




                           PARTIES, JURISDICTION AND VENUE

      1.     Plaintiff Trina Barr (or Ms. Barr) is an individual that resides at 6991 Jay Rd, Boulder,
   CO 80301.

       2.      Defendant Aesthetic Management Partners, Inc., (“AMP”) is a Tennessee Corporation
   that is doing business in the State of Colorado. The principal office of the Defendant is located at
   40 Bainbridge CV., Arlington, TN 38002.

      3.     At all times relevant, Ms. Barr executed the September 17, 2018, AMP Employment
   Agreement in Boulder County, State of Colorado.

      4.      At all times relevant, Ms. Barr ran Experiential Learning Center (“ELC”) in Boulder,
   County, State of Colorado.

     5.     At all times relevant, ELC was the entity from which Ms. Barr provided training for
   AMP’S products.

      6.      At all times relevant, ELC’s office was located in Boulder County, State of Colorado.

      7.      At all times relevant, AMP paid Ms. Barr the monthly rent for ELC’s office in Boulder
   County, State of Colorado.

       8.      At all times relevant, AMP paid for physicians and/or AMP representatives to travel to
   the State of Colorado to receive training from Ms. Barr.

       9.     At all times relevant, the physicians and/or AMP representatives that traveled to the
   State of Colorado to receive training from Ms. Barr, as set forth in paragraph 8 herein, went to
   ELC’s office in Boulder County, State of Colorado.

      10.    At all times relevant, approximately one (1) to two (2) times a month, AMP President,
   Adrian Bishop, conducted AMP sales meeting at ELC’s office in Boulder County, State of
   Colorado.

     11.    At all times relevant, the AMP equipment that Ms. Barr used to train physicians and/or
   AMP representatives was located at ELC’s office in Boulder County, State of Colorado.


                                                  2
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 4 of 8                      PageID 41




      12.    On or about April 18, 2019, AMP executives (Erik Dowell and Mark Crosby – who is
   AMP’s General Counsel) traveled to the State of Colorado and terminated Ms. Barr’s employment
   with AMP.

       13.   On or about April 18, 2019, Mr. Dowell and Mr. Crosby provided to Ms. Barr a General
   Release which was a document that was created by AMP to have Ms. Barr waive any and all claims
   she may have against AMP (the “Release”).

      14.     On or about April 18, 2019, the Release was hand delivered to Ms. Barr by Mr. Dowell
   and/or Mr. Crosby in the State of Colorado.

      15.     The Release was signed by Ms. Barr in the State of Colorado.

       16.   The Release is void as a matter of Colorado law as it pertains to Ms. Barr’s claim under
   the Wage Claim Act – C.R.S. §8-4-109.

      17.      At all times relevant, that contract and ensuing conduct giving rise to this action
   occurred in Boulder County, State of Colorado. As such, venue is proper pursuant to C.R.C.P.
   Rule 98(c).

                                   GENERAL ALLEGATIONS

      18.     AMP advertises that it is a business accelerator for leading aesthetics manufacturers.
   According to AMP, it provides a comprehensive ecosystem of business support including sales,
   engineering, network of physicians, branding, marketing, clinical and customer service to
   enhance the reach and growth of companies in the aesthetics industry.

      19.     Ms. Barr holds a Bachelor of Science degree from Texas A&M University.

      20.     Ms. Barr has worked in the field of medical aesthetics since 2012.

       21.      Based on her vast experience in the medical field of aesthetics and recognizing her
   abilities in this specialized area of medicine, AMP entered into an employment agreement with
   Ms. Barr.

      22.     AMP and Ms. Barr entered into an Employment Agreement on June 21, 2018.

      23.     Under the initial Employment Agreement, AMP agreed to employ Ms. Barr as Vice
   President of Product Development and Clinical Integration.

      24.     In her position as Vice President, Ms. Barr agreed to use her relationships,

                                                 3
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 5 of 8                    PageID 42




   experience, knowledge of the field and overall business acumen to identify and source new
   technologies (including protocols and combinations of such technologies) for AMP.

       25.  In addition to identifying new technologies, Ms. Barr further agreed to work directly
   with AMP’s OEM manufacturers and/or supplies to identify, develop or design future products
   for AMP.

      26.     As set forth in the Employment Agreement, AMP agreed to pay Ms. Barr a salary as
   well as commission.

       27.    Regarding the commission structure, AMP agreed to pay Ms. Barr a commission after
   an end-user customer issues a valid purchase order and the product is then invoiced to AMP.
   Commissions earned “shall be paid by AMP” to Ms. Barr monthly.

     28.      The commissions are to be paid to Ms. Barr by the last business day of the calendar
   month following the month within which the purchase order was received.

     29.    In calendar year 2018, Ms. Barr was receiving commissions of approximately 50% of
   AMP product that was sold through Experiential Learning Center (“ELC”).

      30.  Upon information and belief, despite selling AMP product as required under the
   Employment Agreement, Ms. Barr was not receiving her full commission for the 2018 calendar
   year.

      31.     Likewise, upon information and belief, despite selling AMP product as required
   under the Employment Agreement, Ms. Barr was also not receiving her full commission for the
   2019 calendar year.

      32.     In addition to commissions, Ms. Barr was also entitled to profit sharing.

      33.      The June 21, 2018, Employment Agreement set forth the basis and criteria for Ms.
   Barr to receive equity in the form of shares of common stock of AMP.

      34.     Initially, Ms. Barr would receive up to 2,000,000 shares of common stock with
   500,000 shares vesting on January 1, 2019. The remaining shares would vest on January 1 st each
   year (2020, 2021 and 2022) for a total of 2,000,000 shares.

      35.     In August, 2018, the Parties renegotiated Ms. Barr’s equity in AMP.

       36.    Upon information and belief, the Parties agreed that on or before October 1, 2018,
   1,000,000 shares of common stock in AMP shall vest to Ms. Barr with an option price of .025

                                               4
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 6 of 8                   PageID 43




   per share.

      37.    On or about September 17, 2018, the Parties executed a revised Employment
   Agreement (“Revised Agreement”). The Revised Agreement was to set forth the understanding
   and agreement of the revised equity Ms. Barr was to earn throughout her tenure with AMP.

       38.    The equity plan in the Revised Agreement incorrectly set forth the vesting amount
   that Ms. Barr and AMP agreed upon in August 2018. Evidencing the scrivener’s error is that the
   Revised Agreement had Ms. Barr receiving less shares than previously agreed upon in the June
   21, 2018, Employment Agreement.

       39.    Despite the scrivener’s error in the Revised Agreement, on or about August 3, 2018,
   AMP advised Ms. Barr that 1,000,000 shares of common stock in AMP shall vest to Ms. Barr on
   or before October 1, 2018.

       40.     In addition to commissions and profit sharing, AMP also agreed to reimburse Ms.
   Barr’s expenses that were customary and reasonably incurred in connection with the performance
   of her duties at the company.

       41.    From October 2018 to April 2019, AMP was being invoiced for Ms. Barr’s expenses
   via the ELC Advances Clinical Integration Training and ELC Technologies Immersion. The
   total expenses incurred on behalf of AMP, which expenses were paid by Ms. Barr, totals
   $216,551.00.

        42.    Out of the $216,551.00, AMP reimbursed Ms. Barr approximately $56,057.00. AMP
   still owes Ms. Barr approximately $160,494.00.

      43.       On April 18, 2019, AMP terminated Ms. Barr’s employment.

      44.   At the time of Ms. Barr’s termination, she was entitled to receive her earned
   commissions, her unpaid expenses, and her vested shares of common stock.

       45.    As of the date of this complaint, AMP has not paid Ms. Barr her earned commissions,
   her unpaid expenses, and vested shares of common stock

      46.     On or about August 19, 2019, and on behalf of Ms. Barr, Mr. Dean Herms of Herms
   & Herrera, LLC, sent to AMP a demand for wages and compensation under C.R.S. §8-4-109.

      47.      Despite Mr. Herms demand, and as of the date of this Complaint, AMP has not paid
   Ms. Barr her full wages and compensation which were earned, vested, and determinable at the
   time of her discharge.

                                               5
Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 7 of 8                       PageID 44




                                     CLAIM FOR RELIEF
                                (Wages Claim Act – C.R.S. §8-4-109)

       48.   Plaintiff incorporates by reference all other paragraphs contained in this Complaint
and Jury Demand.

       49.   At the time of the termination of her employment, Ms. Barr was entitled to receive
earned commissions as well as being paid her expenses and vested profit sharing.

        50.    Pursuant to C.R.S. § 8-4-109, when an interruption in the employer-employee
relationship by volition of the employer occurs, the wages or compensation for labor or services
earned, vested, determinable, and unpaid at the time of such discharge is due and payable
immediately.

       51.     The commissions, expenses and profit sharing were compensation due to Ms. Barr
that was earned, vested, and determinable at the time of her termination.

      52.    On or about August 19, 2019, and on behalf of Ms. Barr, Mr. Dean Herms of Herms
& Herrera, LLC sent to AMP a demand for wages and compensation under C.R.S. §8-4-109.

        53.    To date, AMP has refused to provide payment of the above monies which were
earned, vested, and determinable. As such, AMP is subject to the penalties outlined in C.R.S. § 8-4-
109.

WHEREFORE, the Plaintiff prays for Judgment as follows:

       A.      Payment of monies earned, vested, and determinable; penalties and damages
allowable on the amount pursuant to C.R.S. §8-4-109; and reasonable attorney’s fees and costs;

        B.     Such other and further relief as the court deems proper in the circumstances including
but not limited to attorneys’ fees and costs.

     THE PLAINTIFF HEREBY DEMANDS A JURY FOR THOSE CLAIMS WHICH
ARE TRIABLE.




                                                 6
 Case 2:20-cv-02020-SHL-cgc Document 1-5 Filed 01/10/20 Page 8 of 8                       PageID 45




Respectfully submitted this 13th day of December, 2019.


                                               ELKUS & SISSON, P.C.

                                               /s/ Reid J. Elkus
                                               Reid J. Elkus, 32516
                                               Lucas Lorenz
                                               Kathryn Sheely, 52182
                                               Attorneys for Plaintiff
                                               ELKUS & SISSON, P.C.
                                               7100 E. Belleview Suite #101
                                               Greenwood Village, Colorado 80111
                                               (303) 567-7981 (phone)
                                               (303) 431-3753 (fax)


                                        VERIFICATION

          I, Trina Barr, declare that the factual statements in this Complaint concerning myself, my
 activities and my intentions are true and correct, as are the factual statements concerning Aesthetic
 Management Partners, Inc.


         Executed on December 13, 2019.


                                               _____________________________
                                               Trina Barr




                                                  7
